DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 3 and 14 are objected to because they each recite "arranged to support the cutting tips protrude..." in line 3. It appears that a word or words are missing between "cutting tips" and "protrude" or that the word "protrude" should take a different form. Appropriate correction (or explanation) is required. Applicant’s cooperation is requested in correcting any further errors of which Applicant may become aware.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "a sprung retainer member" in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a mouldboard" in lines 1-2 and "a mouldboard body" in line 3. It is unclear if these recitations are referring to the same element (as would be consistent with the specification) or if two separate and distinct elements are being claimed (as would be taken from the claim language as written). The detailed description in the specification only sets forth mouldboard 16 and does not distinguish it from a mouldboard body. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b). Claims 2-11 are rejected because of their dependency on claim 1.
Additionally, it is noted that claims 12 and 19 each recite "a mouldboard body" and then "the mouldboard." However, "the mouldboard" is taken to refer to the mouldboard body in those cases, and "a mouldboard" is not introduced in those claims.
The phrases "arranged for" and "arranged to" are recited throughout claims 1-7, 9, 11, 14-16, and 19. It is unclear if functional recitations following these phrases definitively limit the form of claimed structure or if the claimed structure is ordered or placed (i.e. arranged as such) to accomplish (or with mere intention to accomplish) said recitations. Claims 8 and 10 are rejected because of their dependency on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCauley (US 2,396,739).

Regarding claims 1, 10, and 12, McCauley discloses a motor grader comprising:
a frame (including A) supported on wheels (such as of B, C) for rolling movement along the ground in a forward working direction;
a mouldboard body (including 24, 26) supported on the frame that is elongated in a longitudinal direction of the mouldboard (horizontally in Fig. 1) and that is tiltable relative to the frame about a tilt axis oriented in the longitudinal direction of the mouldboard such that the tilt axis is transverse to the forward working direction (tiltable as 20 moves upwardly and downwardly about a pivot as is old and well-known in the art);
a blade body fastened along a lower portion of the mouldboard having a lower blade edge for engaging the ground (see Figs. 2, 4);
a cutting assembly comprising:
a cutter body (including 60, 68) including a forward mounting face (of 60, 68) mounted along a rear face of the mouldboard and fastener apertures (for 70) receiving fasteners therethrough that fasten the cutter body against the rear face of the mouldboard; and
a plurality of cutting tips (including 30, 32, 34, 36) supported within respective sockets along a row in the cutter body such that:
(i) the cutting tips are raised relative to the lower blade edge of the blade body in a normal working position of the mouldboard (as in the rightmost embodiments shown in Fig. 10 and/or when the mouldboard is lowered or tilted from said embodiments); and
(ii) the cutting tips protrude below the lower blade edge of the blade body in a cutting position of the mouldboard in which the lower blade edge of the blade body is tilted about the tilt axis upwardly and forwardly in relation to the normal working position (as shown in Figs. 2 and 4 and/or when the mouldboard is raised or lowered from said embodiments).

Regarding claims 2 and 13, McCauley discloses the cutting tips (including 30, 32, 34, 36) being supported on the cutter body so as to be raised in elevation relative to the lower blade edge of the blade body when the blade body is substantially vertical in orientation (see Fig. 10).

Regarding claims 3 and 14, McCauley discloses the cutting tips (including 30, 32, 34, 36) being supported on the cutter body so as to be arranged to support the cutting tips protrude below the lower blade edge of the blade body (see Figs. 2, 4) and especially when the blade body is sloped upwardly and rearwardly from the lower blade edge thereof in the indicated position shown.

Regarding claims 4, 5, and 15, McCauley discloses each socket (of 60, 68) being arranged to receive one of the cutting tips (including 30, 32, 34, 36) therein along an axis of the socket (vertically in Figs. 2, 4), and the axis of each socket being oriented at a slope of between 0 degrees and 10 degrees from the forward mounting face of the cutter body (see Figs. 2, 4).

Regarding claims 6, 7, and 16, McCauley discloses the motor grader further comprising:
each socket (of 60, 68) being arranged to receive one of the cutting tips (including 30, 32, 34, 36) therein along an axis of the socket (vertically in Figs. 2, 4);
each fastener aperture (for 70) being arranged to receive a fastener therein along an axis of the fastener aperture (horizontally in Figs. 2, 4); and
the axes of the sockets being oriented at a slope of 90 degrees from the axes of the fastener apertures (see Figs. 2, 4).

Regarding claims 8 and 17, McCauley discloses each fastener aperture (for 70) being elongated in a direction transversely to a direction of said row of the sockets (see Figs. 1, 2, 4, 6).
 
Regarding claims 9 and 18, McCauley discloses the cutting tips each having a sprung retainer member (including 64) which is resiliently supported on a stem of the cutting tip (including 30, 32, 34, 36), and wherein each socket (of 60, 68) includes an annular groove formed therein (see Fig. 5) which receives the sprung retainer member of the respective cutting tip when the stem of the cutting tip is received within the socket to selectively retain the cutting tip within the cutter body.

Regarding claim 19, McCauley discloses providing and using the motor grader as set forth above. In normal use, the mouldboard of McCauley is pivoted relative to the frame about the tilt axis between normal working positions in which the cutting tips are raised relative to the lower blade edge of the blade body (as in the rightmost embodiments shown in Fig. 10 and/or when the mouldboard is lowered or tilted from said embodiments), and cutting positions in which the cutting tips protrude below the lower blade edge of the blade body (as shown in Figs. 2 and 4 and/or when the mouldboard is raised or lowered from said embodiments).

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller et al. (US 6,202,327)

Regarding claim 1, Fuller discloses a cutting assembly comprising:
a cutter body including (i) a forward mounting face (of 14) capable of being mounted along a rear face of a mouldboard and (ii) fastener apertures (in 14; see Fig. 1) arranged to receive fasteners; and
a row of sockets (20) in the cutter body that are arranged to support cutting tips respectively therein such that when mounted as set forth above, the cutting tips are capable of being raised in a normal working position of the mouldboard, and the cutting tips are capable of protruding below the lower blade edge of the blade body in a cutting position, as claimed.

Regarding claims 2 and 3, Fuller discloses the sockets (20) being oriented such that they are capable of being arranged as claimed.

Regarding claims 4 and 5, Fuller discloses each socket (20) being arranged to receive one of the cutting tips therein along an axis of the socket (see Fig. 1), and the axis of each socket being oriented at a slope of 10 degrees from the forward mounting face of the cutter body (see col. 3, lines 29-46).

Regarding claims 6 and 7, Fuller discloses the cutting assembly further comprising:
each socket (20) being arranged to receive one of the cutting tips therein along an axis of the socket (see Fig. 1);
each fastener aperture (in 14; see Fig. 1) being arranged to receive a fastener therein along an axis of the fastener aperture (perpendicular to the forward mounting face of the cutter body); and
the axes of the sockets being oriented at a slope of 80 degrees from the axes of the fastener apertures (see col. 3, lines 29-46).

Regarding claim 8, Fuller discloses each fastener aperture (in 14; see Fig. 1) being elongated in a direction (in the plane of Fig. 1) transversely to a direction of said row of the sockets (orthogonal to the plane of Fig. 1, i.e. into and out of the page when viewing Fig. 1).

Regarding claim 11, Fuller discloses the fastener apertures (in 14; see Fig. 1) in the cutter body which are capable of alignment as claimed.

Claims 1-3, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyers (US 4,753,299).

Regarding claim 1, Meyers discloses a cutting assembly comprising:
a cutter body including (i) a forward mounting face (of 11 and 12) capable of being mounted along a rear face of a mouldboard and (ii) fastener apertures (18) arranged to receive fasteners; and
a row of sockets (including 21) in the cutter body that are arranged to support cutting tips respectively therein such that when mounted as set forth above, the cutting tips are capable of being raised in a normal working position of the mouldboard, and the cutting tips are capable of protruding below the lower blade edge of the blade body in a cutting position, as claimed.

Regarding claims 2 and 3, Meyers discloses the sockets (including 21) being oriented such that they are capable of being arranged as claimed.

Regarding claim 8, Meyers discloses each fastener aperture (18) being elongated in a direction transversely to a direction of said row of the sockets (see Figs. 1, 2).

Regarding claim 9, Meyers discloses the cutting assembly usable with cutting tips each having a sprung retainer member (24) which is resiliently supported on a stem of the cutting tip (see Fig. 2), wherein each socket (including 21) includes an annular groove (above 27) formed therein so as to be arranged to receive the sprung retainer member of the respective cutting tip when the stem of the cutting tip is received within the socket to selectively retain the cutting tip within the cutter body (see Fig. 2).

Regarding claim 11, Meyers discloses the fastener apertures (46) in the cutter body which are capable of alignment as claimed.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 12 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. In particular, Parzynski et al. (US 2020/0141094) teaches cutting tips each having a sprung retainer member as set forth in claim 10. Winter (US 7,836,615) teaches a rearwardly attached body having fastening apertures in alignment with fastener apertures in a mouldboard and a blade body (see Fig. 2) as recited in claim 11 and in combination with the mouldboard and blade body. Jeffrey (US 3,124,888) teaches pivoting a blade and rearwardly attached cutting tips between normal working and cutting positions as recited in claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/10/8/22